Citation Nr: 1315815	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  07-17 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to May 1969;., and in the United States Navy from May 1972 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2008, the Veteran testified at a hearing before the undersigned. A copy of the transcript has been associated with the claims file. 

In March 2013, the Board contacted the Veteran for clarification regarding his representative, as two different Veterans Service Organizations (VSOs) filed briefs on his behalf. He did not respond to the letter. Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim, with a few noted exceptions that are not applicable here. 38 C.F.R. § 14.631(e)(1). A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney. 38 C.F.R. § 14.631(f)(1). 

In its March 2013 letter, the Board informed Veteran that if he did not respond to its letter within 30 days, the Board would assume that he wished to represent himself. The Veteran has not responded; a new power of attorney has not been received and the Veteran is therefore presumed to be self-represented. 

A review of the Veterans Appeals Control and Locator System (VACOLS) and the Virtual VA paperless claims processing system (Virtual VA) reveals the Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus.  These claims were denied in December 2009. Further review of Virtual VA does not reveal additional records that are pertinent to the Veteran's claim.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a right knee disability that is causally related to service.


CONCLUSION OF LAW

The Veteran has a right knee disability due to disease or injury that was incurred or aggravated by active military duty. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274 at 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to"). Citing to its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. See id. at 1316. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465 (1994). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on compensation claims is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 
See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). With regard to the right knee disability, review of the claims folder shows full compliance with the VCAA. In any event, the Board is granting in full the service connection benefits sought on appeal for this issue. Therefore, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error. See 38 C.F.R. § 20.1102.


Service Connection

The Veteran asserts his current right knee disability is a result of an injury received during active duty service, as well as frequent ladder-climbing aboard ship. He also asserts he has experienced pain in his right knee since service. As the medical evidence supports his contentions, the Board is granting his appeal.

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases."). When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id. Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned. Id. If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b). Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a). Walker, supra. Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id.

Additionally, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a chronic disease, listed in section 3.309(a) became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. Such a presumption would be rebuttable, however, by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran has been diagnosed with degenerative joint disease (arthritis), and which is also listed among the chronic diseases under 38 C.F.R. § 3.309(a). 
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 539 (31st ed. 2007) ("degenerative joint disease" means "osteoarthritis"). However, the Veteran's service treatment records (STRs) have not been located, and there is no medical evidence that it incepted in service. In any event, he testified that he was diagnosed with arthritis shortly after service. Those records were also unobtainable, and there is no medical evidence that the disorder manifested within the first year of service, or showing the degree of severity. Thus, in order for service connection to be granted, the evidence will have to show there is a relationship, or nexus, with active duty service.

As noted above, the Veteran asserts he hit his knee on a hatch aboard a ship during or around 1987. He also said that running up and down ladders to get to his duty station while on Naval service caused pain. 

The law provides that in each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). Given the law, the Veteran's account is credible. The Veteran was on active Naval duty for 18 years, and was aboard six different ships during his career, thus it is likely such an injury occurred. Rucker v, Brown, 10 Vet. App. 67 (when determining whether lay evidence is satisfactory, the Board may consider its consistency with other evidence submitted on behalf of the Veteran); Barr v. Nicholson, 21 Vet. App. 303 (2007) (the Veteran is competent to attest to his own in-service experiences).

His right knee was examined and his contentions were considered by a VA examiner in October 2011. She noted the Veteran did not complain of suffering a major trauma to the knee in service, but that he was on active duty for 20 years. She reviewed his past medical history, which includes a total knee replacement in October 2002, and indicated that the verbal history he provided to her does not contradict the objectively known clinical course of treatment he has received for his right knee over the years. She opined that his need for a total knee replacement in October 2002 supports his contention that his right knee disability started during service, and that it as likely as not incepted in service. See VA knee and lower leg examination dated October 11, 2011. 

The VA examiner's opinion is probative. She clearly reviewed the Veteran's records, considered his statements, and rendered an opinion with explanatory rationale. Nieves- Rodriguez v. Peake, 22 Vet.App. 295 (2008) (the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion).

Given VA's heightened duty to consider the benefit-of-the-doubt doctrine and the application of 38 U.S.C.A. § 1154(a), above; and the fact that there is nothing in the record to contradict the Veteran's account of in-service events, the Board will grant service connection for a right knee disorder. See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).

The RO will assign an appropriate disability rating and effective date. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Service connection for a right knee disability is granted.


REMAND

The Veteran's remaining claim to service connect hypertension must be remanded.

This matter was previously remanded in July 2011, and the RO was directed to determine what efforts were made to locate the Veteran's STRs and to make a finding as to whether it was reasonably certain that the records were not located at the RO. The record does not reflect that these procedural due process steps were completed. Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet.App. 141 (1999) ((holding that remand not required under Stegall v. West, 11 Vet.App. 268 (1998) where there was substantial compliance with remand directives)). 

A formal finding of unavailability was previously made in April 2005. However, email communications and PIES request forms suggest that the records were sent to the RO in or around July 2002 and that the RO has misplaced them. Another attempt should be made to locate the records.

On this review, the Board has noted that the electronic "Virtual VA" file contains a copy of a rating decision from December 2009 denying service connection for bilateral hearing loss and tinnitus, and the Veteran's STRs from May 1972 to July 1990 are listed as being considered in that decision. Thus, the RO apparently had these records in 2009.

Apart from being of record in 2009, it appears that there may be a paper "temporary file" not associated with the Veteran's permanent file. A review of VACOLS lists these two claims, and presumably the file in which they are located, as being checked out to "77 Advance" on February 7, 2011, by RO 17. A representative's brief addressing the lost STRs indicates that "MapD notes indicate [his] service medical records are in his temporary claims file; Share indicates the temporary file is at the Regional Office in Files." See DAV Brief dated September 13, 2012. The representative then quotes a note of contact between the RO and the Veteran on February 2, 2012, which also indicates the records are in a temporary file, and that they would be sent to "Appeals" before being sent to the AMC. 

The RO should search both of these potential locations, as well as any other area where they may reasonably be, before making any findings on availability. See 38 U.S.C.A. § 5103A(b)(3). If the RO determines that they are unavailable and that further searches would be futile, notice must be sent to the Veteran explaining what efforts were made, what VA will continue to do, and that the Veteran is ultimately responsible for providing the evidence. 38 C.F.R. § 3.159(e)

The Board observes that the DAV representative's brief lists a new address for the Veteran, different from the one he provided to VA in or around June 2010. His correct mailing address must be clarified.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine his current mailing address. If it has been changed, ensure that it is updated in all relevant records and filing systems.

2. Conduct a search of the temporary files, "77 Advance," AND ANY OTHER REASONABLE LOCATION for the Veteran's STRs, which may be contained in a separate claims file that was created for the adjudication of the Veteran's hearing loss and tinnitus claims. If, after exhausting every possible effort to locate the records, they are not found, then a formal finding of unavailability should be made and a notice sent to the Veteran pursuant to 38 C.F.R. § 3.159(e). 

3. Readjudicate the issues on appeal. If any benefit sought remains denied, the Veteran must be provided a supplemental statement of the case and an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


